UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1549


LIBERTY MUTUAL INSURANCE COMPANY; RIFE & HALL COAL COMPANY,

                Petitioners,

          v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR; CAROLYN JUSTUS, o/b/o and widow
of Greley Justus,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(13-0313-BLA; 13-0314-BLA)


Submitted:   January 30, 2015                Decided:    February 23, 2015


Before DUNCAN and    HARRIS,     Circuit   Judges,      and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


John R. Sigmond, PENN, STUART & ESKRIDGE, Bristol, Tennessee,
for Petitioners.   Joseph E. Wolfe, WOLFE WILLIAMS & REYNOLDS,
Norton, Virginia; Sean Gregory Bajkowski, Sarah Marie Hurley,
Richard Anthony Seid, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Liberty Mutual Insurance Company and Rife & Hall Coal

Company seek review of the Benefits Review Board’s decision and

order affirming the administrative law judge’s award of living

miner benefits to former employee Greley Justus and survivor’s

benefits to Justus’ surviving spouse, Carolyn Justus, under the

Black    Lung    Benefits      Act,   30   U.S.C.      §§ 901-945     (2012).      Our

review   of     the   record    discloses      that    the    Board’s   decision   is

based upon substantial evidence and is without reversible error.

Accordingly, we deny the petition for review for the reasons

stated by the Board.            Liberty Mut. Ins. Co. v. Dir., Office of

Workers’ Comp. Programs, Nos. 13-0313-BLA & 13-0314-BLA (B.R.B.

Apr. 9, 2014).        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this     court   and    argument      would    not    aid   the   decisional

process.

                                                                     PETITION DENIED




                                           2